DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 4, block 404’s description should be “Multi-Site, Multi-Structured Source Streams”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0004], line 4, “the advent companies” should read “the advent of companies” and in line 8, “productized of fully utilized” should read “productized or fully utilized”.
In paragraph [0037], “invention module 120” is absent from Figure 1.
In paragraph [0076], “sourcing c04 agent” should read “sourcing 504 agent”.
In paragraph [0085], line 1, “observed 806 cognitive” should read “observed 606 cognitive”.
  In paragraph [0094], line 8, “interaction-based 608 cognitive” should read “interaction-based 614 cognitive”.
In paragraph [0095], line 2, “830 cognitive” should read “630 cognitive”.
In paragraph [0096], line 7, “explicit likes/dislikes 624” should read “explicit likes/dislikes 626”, in line 8, “declared 612” should read “declared 604” and in line 9, “based 606” should read “based 614”.
In paragraph [0098], line 2, “observed 612” should read “observed 606” and in line 3, “data-based 604” should read “data-based 612”.
In paragraph [0099], line 2, “observed 612” should read “observed 606” and in line 3, “interaction-based 608” should read “interaction-based 614”.
In paragraph [00100], line 3, “data-based 604” should read “data-based 612”.
In paragraph [00107], line 6, “declared 804” should read “declared 604” and line 8, “machine learning algorithms 618” should read “machine learning algorithms 616”.
In paragraph [00138], line 4, “y-dw” should read “y-dv” and line 5, “matrix ‘B’ 804” should read “matrix ‘B’ 808”.
In paragraph [00145], line 3, “broadlys refer” should read “broadly refers”.
In paragraph [00159], line 6, “procedding” should read “proceeding” and line 9, “with each each” should read “with each”.
In paragraph [00172], line 6, “representation pf” should read “representation of”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of US Patent No. 10997508 B2 (“reference application”).
A claim chart comparing the two claim sets are given below.
Instant Application
Reference Application 
(US Pat No. 10997508 B2)
21. A computer-implementable method for generating a cognitive insight comprising: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a plurality of machine learning operations on the training data, the plurality of machine learning operations comprising the machine learning operation; and, generating a cognitive insight based upon the plurality of machine learning operations.
1. A computer-implementable method for generating a cognitive insight comprising: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a plurality of machine learning operations on the training data, the plurality of machine learning operations comprising the machine learning operation; generating a cognitive profile based upon the information generated by performing the plurality of machine learning operations; and, generating a cognitive insight based upon the profile generated using the plurality of machine learning operations.
22. The method of claim 21, wherein: the plurality of machine learning operations comprise a hierarchical topic model operation, the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation, the domain topic abstraction operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy.
2. The method of claim 1, wherein: the plurality of machine learning operations comprise a hierarchical topic model operation, the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation, the domain topic abstraction operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy.
23. The method of claim 21, wherein: the plurality of machine learning operations comprise a temporal topic model operation, the temporal topic model operation comprises a temporal topic discover operation.
3. The method of claim 1, wherein: the plurality of machine learning operations comprise a temporal topic model operation, the temporal topic model operation comprises a temporal topic discover operation.
24. The method of claim 21, wherein: the plurality of machine learning operations comprise a ranked insight model operation, the ranked insight operation comprises a factor-needs operation.
4. The method of claim 1, wherein: the plurality of machine learning operations comprise a ranked insight model operation, the ranked insight operation comprises a factor-needs operation.

25. The method of claim 21, wherein: at least one of the plurality of machine learning operations interacts with another of the plurality of machine learning operations when generating the cognitive profile.
5. The method of claim 1, wherein: at least one of the plurality of machine learning operations interacts with another of the plurality of machine learning operations when generating the cognitive profile.
26. The method of claim 21, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system.
6. The method of claim 1, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system.
27. A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a plurality of machine learning operations on the training data, the plurality of machine learning operations comprising the machine learning operation; and, generating a cognitive insight based upon the plurality of machine learning operations.
7. A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a plurality of machine learning operations on the training data, the plurality of machine learning operations comprising the machine learning operation; generating a cognitive profile based upon the information generated by performing the plurality of machine learning operations; and, generating a cognitive insight based upon the profile generated using the plurality of machine learning operations.
28. The system of claim 27, wherein: the plurality of machine learning operations comprise a hierarchical topic model operation, the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation, the domain topic abstraction operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy.
8. The system of claim 7, wherein: the plurality of machine learning operations comprise a hierarchical topic model operation, the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation, the domain topic abstraction operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy.
29. The system of claim 27, wherein: the plurality of machine learning operations comprise a temporal topic model operation, the temporal topic model operation comprises a temporal topic discover operation.
9. The system of claim 7, wherein: the plurality of machine learning operations comprise a temporal topic model operation, the temporal topic model operation comprises a temporal topic discover operation.
30. The system of claim 27, wherein: the plurality of machine learning operations comprise a ranked insight model operation, the ranked insight operation comprises a factor-needs operation.
10. The system of claim 7, wherein: the plurality of machine learning operations comprise a ranked insight model operation, the ranked insight operation comprises a factor-needs operation.
31. The system of claim 27, wherein: at least one of the plurality of machine learning operations interacts with another of the plurality of machine learning operations when generating the cognitive profile.
11. The system of claim 7, wherein: at least one of the plurality of machine learning operations interacts with another of the plurality of machine learning operations when generating the cognitive profile.
32. The system of claim 27, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system.
12. The system of claim 7, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system.
33. A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a plurality of machine learning operations on the training data, the plurality of machine learning operations comprising the machine learning operation; and, generating a cognitive insight based upon the plurality of machine learning operations.
13. A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: receiving training data, the training data being based upon interactions between a user and a cognitive learning and inference system; performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; performing a plurality of machine learning operations on the training data, the plurality of machine learning operations comprising the machine learning operation; generating a cognitive profile based upon the information generated by performing the plurality of machine learning operations; and, generating a cognitive insight based upon the profile generated using the plurality of machine learning operations.
34. The non-transitory, computer-readable storage medium of claim 33, wherein: the plurality of machine learning operations comprise a hierarchical topic model operation, the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation, the domain topic abstraction operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy.
14. The non-transitory, computer-readable storage medium of claim 13, wherein: the plurality of machine learning operations comprise a hierarchical topic model operation, the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation, the domain topic abstraction operation providing a domain topic abstraction taxonomy, the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, the domain topic abstraction taxonomy providing a hierarchical taxonomy.
35. The non-transitory, computer-readable storage medium of claim 33, wherein: the plurality of machine learning operations comprise a temporal topic model operation, the temporal topic model operation comprises a temporal topic discover operation.
15. The non-transitory, computer-readable storage medium of claim 13, wherein: the plurality of machine learning operations comprise a temporal topic model operation, the temporal topic model operation comprises a temporal topic discover operation.
36. he non-transitory, computer-readable storage medium of claim 33, wherein: the plurality of machine learning operations comprise a ranked insight model operation, the ranked insight operation comprises a factor-needs operation.
16. The non-transitory, computer-readable storage medium of claim 13, wherein: the plurality of machine learning operations comprise a ranked insight model operation, the ranked insight operation comprises a factor-needs operation.
37. The non-transitory, computer-readable storage medium of claim 33, wherein: at least one of the plurality of machine learning operations interacts with another of the plurality of machine learning operations when generating the cognitive profile.
17. The non-transitory, computer-readable storage medium of claim 13, wherein: at least one of the plurality of machine learning operations interacts with another of the plurality of machine learning operations when generating the cognitive profile.
38. The non-transitory, computer-readable storage medium of claim 33, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system.
18. The non-transitory, computer-readable storage medium of claim 13, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system.
39. The non-transitory, computer-readable storage medium of claim 33, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.
19. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.
40. The non-transitory, computer-readable storage medium of claim 33, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.
20. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 24-28, 30-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) in view of Sanchez et al. (US 2017/0091664 A1). 
Regarding claim 21 (New) 
Lehrer teaches a computer-implementable method for generating a cognitive insight comprising: (para [0008] “generating a list of recommended content items (“recommended content list”) based on the determined relevance of the content to the project.”)
receiving training data, (para [0006] “obtaining user interaction data [corresponds to training data] by monitoring user interaction with the recommended content, and/or training the one or more relevance determination models based on the user interaction data.”)
the training data being based upon interactions between a user and a cognitive learning and inference system; (para [0039] “Project building module 111 [corresponds to cognitive learning and inference system] may be configured to communicate a user interface via user interface module 116. The user interface may include a web page, an application executing on a mobile device, and/or other interface that can receive input and/or communicate outputs. Although not illustrated in FIG. 2, project building module 111 may expose an interface that allows application programs to communicate requests and/or receive outputs from project building module 111.”)
…
performing a plurality of machine learning operations on the training data, (para [0070] “by combining [corresponds to performing] probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering. Rather than just an ontology may be created from documents, for example by clustering documents hierarchically by topic and then extracting an ontology from this clustering, on a partly or fully automated basis.”)
the plurality of machine learning operations comprising the machine learning operation; (para [0070] “by combining probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering.)
and, generating a cognitive insight based upon the plurality of machine learning operations; (para [0070] “by combining [corresponds to performing] probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering.)
Lehrer does not teach performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; 
Sanchez teaches performing a cognitive learning operation via the cognitive inference and learning system using the training data, (para [0138] “As likewise used herein, an interaction-based 814 cognitive learning category broadly refers to the use of one or more results of an interaction as a source of information used by a CILS to perform a cognitive learning operation. In various embodiments, the interaction may be between any combination of devices, applications, services, processes, or users. In certain embodiments, the results of the interaction may be provided in the form of feedback data to the CILS.”)
the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, (abstract “the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result”)
the cognitive learning framework comprising a plurality of cognitive learning styles (para [0128] “In various embodiments, the cognitive learning framework 800 may include various cognitive learning styles 802 and cognitive learning categories 810. As used herein, a cognitive learning style broadly refers to a generalized learning approach implemented by a CILS to perform a cognitive learning operation. In various embodiments, the cognitive learning styles 802 may include a declared 804 cognitive learning style, an observed 806 cognitive learning style, and an inferred 808 cognitive learning style.”)
and a plurality of cognitive learning categories, (para [0128] “In various embodiments, the cognitive learning framework 800 may include various cognitive learning styles 802 and cognitive learning categories 810.”)
each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, (para [0126] “FIG. 8 depicts a cognitive learning framework implemented in accordance with an embodiment of the invention to perform cognitive learning operations. As used herein, a cognitive learning operation broadly refers to the implementation of a cognitive learning technique, described in greater detail herein, to generate a cognitive learning result.”)
each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, (para [0135] “As used herein, a cognitive learning category 810 broadly refers to a source of information used by a CILS to perform cognitive learning operations. In various embodiments, the cognitive learning categories 810 may include a data-based 812 cognitive learning category and an interaction-based 814 cognitive learning category. As used herein, a data-based 812 cognitive learning category broadly refers to the use of data as a source of information in the performance of a cognitive learning operation by a CILS.”)
an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, (para [0141] “AS used herein, a cognitive learning technique refers to the use of a cognitive learning style, in combination with a cognitive learning category, to perform a cognitive learning operation. In various embodiments, individual cognitive learning techniques associated with a primary cognitive learning style are respectively bounded by an associated primary cognitive learning category. For example, as shown in FIG. 8, the direct correlations 824 and explicit likes/ dislikes 826 cognitive learning techniques are both associated with the declared 804 learning style and respectively bounded by the data-based 812 and interaction-based 808 cognitive learning categories.”)
the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; (para [0126] “FIG. 8 depicts a cognitive learning framework implemented in accordance with an embodiment of the invention to perform cognitive learning operations. As used herein, a cognitive learning operation broadly refers to the implementation of a cognitive learning technique, described in greater detail herein, to generate a cognitive learning result. In various embodiments, the implementation of the learning technique is performed by a Cognitive Inference and Learning System (CILS), likewise described in greater detail herein.”)
Lehrer and Sanchez are analogous art because they are both directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine generating a cognitive insight based upon the plurality of machine learning operations of Lehrer with the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework of Sanchez in order to improve generating cognitive learning result quicker using machine learning algorithm as disclosed by Sanchez (abstract “the plurality of data sources to perform a cognitive machine learning operation, the processing being performed via a cognitive inference and learning system, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result”)



Regarding claim 22 (New)
Lehrer in view of Sanchez teaches claim 21.
Lehrer further teaches wherein: the plurality of machine learning operations comprise a hierarchical topic model operation, (para [0070] “by combining probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering.”)
the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation, (Para [0070] “Rather than just an ontology may be created from documents, for example by clustering documents hierarchically by topic and then extracting an ontology from this clustering, on a partly or fully automated basis”)
the domain topic abstraction operation providing a domain topic abstraction taxonomy, (para [0022] “A topic and/or Sub-topic may indicate a Subject, category, Subject matter area, theme, and/ or other classification group.” Para [0025] “The one or more project attributes may be system-generated and/or generated based on user input. For example, the one or more topics associated with the project may be automatically generated based on various classification,[corresponds to taxonomy] categorization and/or clustering techniques,”)
the domain topic abstraction taxonomy providing a classification of the training data as well as principles underlying the classification, (para [0055] “In some embodiments, the user-interaction data [corresponds to training data] may include content (and/or an identification of content) that may be classified into at least two categories of content: positive content and negative content. The classification [corresponds to taxonomy] may be based on, for example, the degree of user interaction with particular content. For example, the positive content may comprise content that a user actively interacted with (e.g., by adding tags, bookmarks, annotations, comments, and/or notes to the content or simply by reading it or keeping it open in active screen view on the user device) while the user is reviewing content from user-initiated searches.”)
the domain topic abstraction taxonomy providing a hierarchical taxonomy. (Para [0105] “In some embodiments, a hierarchy may be used for the tags such that a single tag may consist of one or more tags. For example, the tag "U.S.A.” may contain a plurality of other tags indicating different states in the United States and each tag corresponding to a state may contain tags related to cities, etc. These represent at least three levels of hierarchy. When a user adds a tag to a document, for example, “Los Angeles, the tags “California' and “U.S.A.” may be automatically considered for that document.”)

Regarding claim 28 
	Claim 28 is a system claim corresponding to the method claim 22 and is rejected for the same reasons as given in the rejection of that claim. 
Regarding claim 34 
	Claim 34 is a computer readable storage medium claim corresponding to the method claim 22 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 24  
Lehrer in view of Sanchez teaches claim 21.
Lehrer further teaches wherein: the plurality of machine learning operations (para [0046] “The one or more relevance determination models may be generated using various classification algorithms and/or machine learning algorithms, as apparent to those skilled in the art.”) comprise a ranked insight model operation, (para [0046] “relevance determination module 203 may rank the individual content items by the relevance score assigned for each content item and/or generate a recommended content list based on the ranking.”) 
the ranked insight operation comprises a factor-needs operation. (Para [0067] “This ability to continuously crawl for new content and/or update the relevance determination model based on the user interaction data may enable the system to update the recommended content list in real-time as the user interacts with content found during user-initiated searches and/or add content to the user content list from the recommended content list, and/or edit and/or remove content from the user content list. That is, the user may immediately see the changes in the ranking for the recommended content list as Soon as the user bookmarks a webpage while browsing the Internet, for example.”)

Regarding claim 30  
	Claim 30 is a system claim corresponding to the method claim 24 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 36 
	Claim 36 is a computer readable storage medium claim corresponding to the method claim 24 and is rejected for the same reasons as given in the rejection of that claim. 
Regarding claim 25 
Lehrer in view of Sanchez teaches claim 21.
Lehrer further teaches wherein: at least one of the plurality of machine learning operations interacts with another of the plurality of machine learning operations (para [0070] “by combining [corresponds to interacts] probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering.) when generating the cognitive profile. (Para [0051] “the relevance may be determined based on one or more relevance determination models that were created and/or updated based on a user-based interaction profile associated with User A (e.g., user interaction data generated by User A while researching on Topic A).”)
Regarding claim 31 
	Claim 31 is a system claim corresponding to the method claim 25 and is rejected for the same reasons as given in the rejection of that claim. 
Regarding claim 37 
	Claim 37 is a system claim corresponding to the method claim 25 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 26 
Lehrer in view of Sanchez teaches claim 21.
Lehrer further teaches wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, (para [0090] “FIG. 5 illustrates a process 500 of updating a recommended content list in real-time as a user [corresponds to source] interacts with content”)
the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight (para [0053] “Client device 120 may include a user monitoring unit 210 which may monitor and/or observe user activities, behaviors, and/or other user interactions including which content item [corresponds to cognitive insight] a user accesses (e.g., visits a webpage, opens a document, etc.), which content item the user views, adds, deletes, updates, shares, and/or adds tags, bookmarks, annotations, comments, and/or notes to, the amount of time spent by the user per piece of content or source (e.g., reading it or keeping it open in active Screen view on the user device), and/or other user interactions. For example, in addition to reviewing the content recommended by the system, a user may also perform user-initiated searches using a search engine (e.g., Yahoo, Google, Bing, etc.). In addition to implicit (behavioral and contextual) user feedback (e.g., adding tags, bookmarking, annotating, etc.), the user interaction data may include explicit user feedback.”) and learning system, (para [0050] “Within a project or topic, feedback from one or more users may be weighted more highly than feedback from other users in training the relevance determination model[corresponds to learning system].”)
information from a query submitted by the user to the cognitive insight and learning system, (para [0053] “For example, in addition to reviewing the content recommended by the system, a user may also perform user-initiated searches using a search engine (e.g., Yahoo, Google, Bing, etc.). In addition to implicit (behavioral and contextual) user feedback (e.g., adding tags, bookmarking, annotating, etc.), the user interaction data may include explicit user feedback.”)
information from external input data, (para [0073] “interaction profiles and/or user interaction data that are inputted into trainer module 205 and/or content crawling module 201 and/or other seed content maintained by seed content database 134 may be also drawn from other external services, tools, and/or systems.”)
information from a user navigating a hierarchical topic model (para [0105] “These represent at least three levels of hierarchy. When a user adds a tag to a document, for example, “Los Angeles,” the tags “California” and “U.S.A.” may be automatically considered for that document.”)
and information received from a training system (para [0089] “recommended content list based on the relevance determined based on the updated relevance determination model [corresponds to training system].”).
Regarding claim 32
	Claim 32 is a system claim corresponding to the method claim 26 and is rejected for the same reasons as given in the rejection of that claim. 
Regarding claim 38
	Claim 38 is a system claim corresponding to the method claim 26 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 27 (New)
Lehrer teaches a system comprising: a processor; (processor 117 see Fig. 1) a data bus coupled to the processor; (para [0034] “Those having skill in the art will recognize that computer 110 and client device 120 may each comprise one or more processors, one or more interfaces (to various peripheral devices or components), memory, one or more storage devices, and/or other components coupled via a bus.”)
and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, (para [0034] “Those having skill in the art will recognize that computer 110 and client device 120 may each comprise one or more processors, one or more interfaces (to various peripheral devices or components), memory, one or more storage devices, and/or other components coupled via a bus. The memory may comprise random access memory (RAM), read only memory (ROM), or other memory. The memory may store computer-executable instructions to be executed by the processor as well as data that may be manipulated by the processor”)
the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: receiving training data, (para [0006] “obtaining user interaction data [corresponds to training data] by monitoring user interaction with the recommended content, and/or training the one or more relevance determination models based on the user interaction data.”)
the training data being based upon interactions between a user and a cognitive learning and inference system; (para [0039] “Project building module 111 [corresponds to cognitive learning and inference system] may be configured to communicate a user interface via user interface module 116. The user interface may include a web page, an application executing on a mobile device, and/or other interface that can receive input and/or communicate outputs. Although not illustrated in FIG. 2, project building module 111 may expose an interface that allows application programs to communicate requests and/or receive outputs from project building module 111.”)
…
performing a plurality of machine learning operations on the training data, (para [0070] “by combining [corresponds to performing] probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering. Rather than just an ontology may be created from documents, for example by clustering documents hierarchically by topic and then extracting an ontology from this clustering, on a partly or fully automated basis.”)
the plurality of machine learning operations comprising the machine learning operation; (para [0070] “by combining probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering.)
and, generating a cognitive insight based upon the plurality of machine learning operations; (para [0070] “by combining [corresponds to performing] probabilistic (machine learning) and structural (semantic) approaches to build a hybrid classification method, an ontology for each topic (not just for keywords) may be built using hierarchical online clustering.)
Lehrer does not teach performing a cognitive learning operation via the cognitive inference and learning system using the training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result.  
Sanchez teaches performing a cognitive learning operation via the cognitive inference and learning system using the training data, (para [0138] “As likewise used herein, an interaction-based 814 cognitive learning category broadly refers to the use of one or more results of an interaction as a source of information used by a CILS to perform a cognitive learning operation. In various embodiments, the interaction may be between any combination of devices, applications, services, processes, or users. In certain embodiments, the results of the interaction may be provided in the form of feedback data to the CILS.”)
the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, (abstract “the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result”)
the cognitive learning framework comprising a plurality of cognitive learning styles (para [0128] “In various embodiments, the cognitive learning framework 800 may include various cognitive learning styles 802 and cognitive learning categories 810. As used herein, a cognitive learning style broadly refers to a generalized learning approach implemented by a CILS to perform a cognitive learning operation. In various embodiments, the cognitive learning styles 802 may include a declared 804 cognitive learning style, an observed 806 cognitive learning style, and an inferred 808 cognitive learning style.”)
and a plurality of cognitive learning categories, (para [0128] “In various embodiments, the cognitive learning framework 800 may include various cognitive learning styles 802 and cognitive learning categories 810.”)
each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, (para [0126] “FIG. 8 depicts a cognitive learning framework implemented in accordance with an embodiment of the invention to perform cognitive learning operations. As used herein, a cognitive learning operation broadly refers to the implementation of a cognitive learning technique, described in greater detail herein, to generate a cognitive learning result.”)
each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, (para [0135] “As used herein, a cognitive learning category 810 broadly refers to a source of information used by a CILS to perform cognitive learning operations. In various embodiments, the cognitive learning categories 810 may include a data-based 812 cognitive learning category and an interaction-based 814 cognitive learning category. As used herein, a data-based 812 cognitive learning category broadly refers to the use of data as a source of information in the performance of a cognitive learning operation by a CILS.”)
an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, (para [0141] “AS used herein, a cognitive learning technique refers to the use of a cognitive learning style, in combination with a cognitive learning category, to perform a cognitive learning operation. In various embodiments, individual cognitive learning techniques associated with a primary cognitive learning style are respectively bounded by an associated primary cognitive learning category. For example, as shown in FIG. 8, the direct correlations 824 and explicit likes/ dislikes 826 cognitive learning techniques are both associated with the declared 804 learning style and respectively bounded by the data-based 812 and interaction-based 808 cognitive learning categories.”)
the cognitive learning operation applying the cognitive learning technique via a machine learning operation to generate a cognitive learning result; (para [0126] “FIG. 8 depicts a cognitive learning framework implemented in accordance with an embodiment of the invention to perform cognitive learning operations. As used herein, a cognitive learning operation broadly refers to the implementation of a cognitive learning technique, described in greater detail herein, to generate a cognitive learning result. In various embodiments, the implementation of the learning technique is performed by a Cognitive Inference and Learning System (CILS), likewise described in greater detail herein.”)
Lehrer and Sanchez are analogous art because they are both directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine generating a cognitive insight based upon the plurality of machine learning operations of Lehrer with the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework of Sanchez in order to improve generating cognitive learning result quicker using machine learning algorithm as disclosed by Sanchez (abstract “the plurality of data sources to perform a cognitive machine learning operation, the processing being performed via a cognitive inference and learning system, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result”).
Regarding claim 33
	Claim 33 is a computer readable storage medium claim corresponding to the system claim 27 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 39
Lehrer in view of Sanchez teaches claim 33.
Lehrer further teaches wherein the computer executable instructions are deployable to a client system from a server system at a remote location. (Para [0035] “One or more applications, including various modules, may be loaded into memory and run on an operating system of computer 110 and/or client device 120. In one implementation, computer 110 and client device 120 may each comprise a server device, a desktop computer, a laptop, a cell phone, a Smart phone, a mobile device, a Personal Digital Assistant, a pocket PC, a tablet PC, wearable Google glasses, and/or other device.”)

Claims 23, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) in view of Sanchez et al. (US 2017/0091664 A1) and further in view of Wang et al. (“Topics over Time: A Non-Markov continuous-Time Model of Topical Trends”, hereinafter: Wang).
Regarding claim 23 (New)
Lehrer in view of Sanchez teaches claim 21.
Lehrer in view of Sanchez does not teach wherein: the plurality of machine learning operations comprise a temporal topic model operation, the temporal topic model operation comprises a temporal topic discover operation. 
Wang teaches wherein: the plurality of machine learning operations comprise a temporal topic model operation, (pg. 3 right col “In this way we facilitate the sampling—that is, we need not sample θ and φ at all. Because we use the continuous Beta distribution rather than discretizing time, sparsity is not a big concern in fitting the temporal part of the model.”)
the temporal topic model operation comprises a temporal topic discover operation (pg. 2 section 2 right col “In TOT, topic discovery is influenced not only by word co-occurrences, but also temporal information.”).
Lehrer, Sanchez and Wang are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lehrer in view of Sanchez to include temporal topic model operation of Wang in order to have continuous distribution over time associated with each topic and their associated timestamps as disclosed by Wang (pg. 2 right col third paragraph “This paper presents Topics over Time (TOT), a topic model that explicitly models time jointly with word co-occurrence patterns. Significantly, and unlike some recent work with similar goals, our model does not discretize time, and does not make Markov assumptions over state transitions in time. Rather, TOT parameterizes a continuous distribution over time associated with each topic, and topics are responsible for generating both observed timestamps as well as words. Parameter estimation is thus driven to discover topics that simultaneously capture word co-occurrences and locality of those patterns in time.”).

Regarding claim 29 
	Claim 29 is a system claim corresponding to the method claim 23 and is rejected for the same reasons as given in the rejection of that claim. 

Regarding claim 35 
	Claim 35 is a computer readable storage medium claim corresponding to the method claim 23 and is rejected for the same reasons as given in the rejection of that claim.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) in view of Sanchez et al. (US 2017/0091664 A1) and further in view of Miller et al. (US Pat No. 8140615 B2).
Regarding claim 20 (New)
Lehrer in view of Sanchez teaches claim 13.
Lehrer in view of Sanchez does not teach wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.
Miller teaches wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (col 3 lines 42-49 “Application programs 144 in computer 102’s system memory (as well as software deploying server 150's system memory) also include an Consolidated Business Service Logic (CBSL) 148. CBSL 148 includes code for implementing the processes described in FIGS. 2-7B. In one embodiment, computer 102 is able to download CBSL 148 from software deploying server 150, including in an “on demand” basis, as described in greater detail below in FIGS. 6A-7B.” Claim 19 “The computer-readable storage device of claim 15, wherein the computer executable instructions are capable of being provided by a service provider to a customer on an on-demand basis.”).
Lehrer, Sanchez and Miller are analogous art because they are directed providing services to end user or customer using computer systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lehrer in view of Sanchez to include a service provider to a user on an on-demand basis of Miller in order to determine whether there is sufficient CPU available capacity in any server to process the transaction efficiently as disclosed by Miller (col 10 lines 26-36 “The server central processing unit (CPU) capacities in the On Demand environment are queried (block 708). The CPU requirement of the transaction is estimated, then the server's available CPU capacity in the On Demand environment are compared to the transaction CPU requirement to see if there is sufficient CPU available capacity in any server to process the transaction (query block 710). If there is not sufficient server CPU available capacity, then additional server CPU capacity is allocated to process the transaction (block 712). If there was already sufficient available CPU capacity then the transaction is sent to a selected server (block 714).”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN C MANG/Examiner, Art Unit 2126